DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 2-17 are objected to because of the following informalities:  
Claims 2-27 recite in part “Medical instrument” in line 1 should be “The medical instrument”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al US. Pat 6,331,181 in view of Blumenkranz US 2014/0257333.
Claim 1:  Tierney et al disclose medical instrument 54 as best seen in figures 4a-b, 5a-h with a hollow shaft 102, an actuating unit 116 arranged at the proximal end of the shaft and an instrument tip 112a,b with an instrument 112 arranged at the distal end of the shaft, wherein the instrument 112 can be actuated via an actuating element 118 mounted axially displaceably in the shaft, said actuating element 118 being in an operative connection with the actuating unit 116 on the proximal side and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (the wrist joint 114), the joint mechanism having pivoting members (see col.l9, line 8-col. 10, line 41) arranged on the distal end of the shaft, a steering wire (it is noted that a plurality of cables to twist with a limit of angular range within the shaft, fig 4a)  that is running in the longitudinal axis of the shaft but is silent regarding the proximal-side drive comprises a spatially adjustable disk on which the steering wires are mounted, characterized in that: the drive for the spatially adjustable disk comprises a motorized drive.  Blumenkranz, in the same field of endeavor, namely a system comprises a handpiece body configured to couple to a proximal end of a medical instrument and a manual actuator mounted in the handpiece body. The system further includes a plurality of drive inputs mounted in the handpiece body. The drive inputs are configured for removable engagement with a motorized drive mechanism. A first drive component is operably coupled to the manual actuator and operably coupled to one of the plurality of drive inputs. The first drive component controls movement of a distal end of the medical instrument in a first direction. A second drive component is operably coupled to the manual actuator and operably coupled to another one of the plurality of drive inputs. The second drive component controls movement of the distal end of the medical instrument in a second direction (see paragraph 5), Blumenkranz , fig. 1 teach the proximal-side drive comprises a spatially adjustable disk 27/29 on which the steering wires are mounted, characterized in that: the drive for the spatially adjustable disk comprises a motorized drive 30/32 (figures 1, 2, see paragraph 45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tierney with the proximal-side drive comprises a spatially adjustable disk on which the steering wires are mounted, characterized in that: the drive for the spatially adjustable disk comprises a motorized drive as taught by Bluenkranz in order to control the movement of the drive component 20(see paragraph 34).
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771